DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The 35 U.S.C. 112, second paragraph rejection of Claim 1, of record on page 2 of the previous Action, is withdrawn.

2.	The 35 U.S.C. 112, second paragraph rejection of Claim 2, of record on page 2 of the previous Action, is withdrawn.

3.	The 35 U.S.C. 112, second paragraph rejection of Claims 3 – 4, of record on page 2 of the previous Action, is withdrawn.

4.	The 35 U.S.C. 112, second paragraph rejection of Claim 7, of record on page 2 of the previous Action, is withdrawn.

NEW REJECTIONS
Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

.	Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The term ‘opening’ is not disclosed in the original specification, unless it is used to define a ‘seam’ and is used together with the word ‘seam.’

7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claim 1 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The claimed aspects of an opening ‘deflecting’ and an opening sized to ‘press against the container interior’ are indefinite because it is unclear how an opening, which is a space having no mass, could be deflected, or press against against anything.


Claim Rejections – 35 USC § 103
9.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person 

10. 	Claims 1 — 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang et al
(WO 2016/202313 A2; U.S. Patent Application Publication No. 2019/0144190 AI is used as
English translation).
With regard to Claim 1, Zhang et al disclose a laptop and two air cushions ‘10N’
arranged on two sides of the laptop, the sides of the laptop accommodated in chambers of the air
cushions, and the laptop and air cushions placed in a packaging box for shipping (paragraph
0303); because a laptop is disclosed, a computer is disclosed, comprising housing and a
processor disposed in the housing operable to process information and a memory disposed in the
housing operable to store information, and the housing has an upper surface and a lower surface
and a side surface disposed between the upper surface and the lower surface; because a
packaging box is disclosed, a container is disclosed having an interior sized to accept the housing
for shipping, and the air cushions are packaging cushions that are disposed between the housing
and container; because the sides of the laptop are accommodated in chambers of the air cushions,
the packaging cushion is formed from a length of material that defines a coupling region sized to fit a portion of the housing side surface; because the laptop and air cushions are placed in a
packaging box for shipping, the outermost surfaces of the air cushions are support regions sized
to press against the container interior; the support region has an opening formed along the length, as shown in Figure 36 at the top surface (paragraph 0305); an opening deflecting in response to accelerations of the housing against the coupling region is not disclosed. However, the opening inherently moves at least a very small, finite amount, and is therefore deflected, in response to accelerations of the housing against the coupling region, unless the size of the packaging box is sufficiently small that the packaging cushion is squeezed tightly, on all sides, between the laptop 
With regard to Claim 2, because a laptop is disclosed, a housing is disclosed that
also comprises a lid portion having an integrated display, a main portion having an integrated
keyboard, and a hinge.
With regard to Claim 3, polyethylene is disclosed (paragraph 0188). High density polyethylene is not explicitly disclosed. However, because polyethylene is disclosed, it would have been obvious for one of ordinary skill in the art to provide for polyethylene having the claimed density.
With regard to Claim 4, polyester is disclosed (paragraph 0188). Polyethylene terephthalate is not explicitly disclosed. However, it would have been obvious for one of ordinary skill in the art to provide for polyethylene terephthalate, as polyester is disclosed.
With regard to Claim 5, as shown in Figure 39, a base of the coupling region is disclosed
that is a bottom connecting portion ‘1012 N,’ the leftmost edge of which is aligned parallel with
the portion of the housing side surface, and opposing sides are disclosed that extend substantially
perpendicular, although not exactly perpendicular, to the edge of the base, and are therefore
aligned parallel with the upper and lower housing surfaces (paragraph 0296).
With regard to Claim 6, an elliptical cross section, and therefore shape, is disclosed, as
shown in Figure 36 at the topmost edge.
With regard to Claim 7, the size of the packaging box therefore also determines whether
the support region deflects to absorb accelerations of the housing across multiple directions.
With regard to Claim 8, as shown in Figure 39, first and second portions are folded,

because a sloping portion is disclosed for the purpose of providing better cushioning function
than a right angle would provide (paragraph 0302). However, it would have been obvious for one
of ordinary skill in the art to provide for a right angle, if the better cushioning function is not
considered to be critical. The claimed aspect of ‘cut’ is a product – by – process limitation. Therefore, if the product in the claim is the same as the prior art, the claim is unpatentable even though the prior art product was made by a different process. MPEP 2113.


ANSWERS TO APPLICANT’S ARGUMENTS
11.	Applicant’s arguments regarding the 35 U.S.C. 112, second paragraph rejection of Claim 1, 35 U.S.C. 112, second paragraph rejection of Claim 2, 35 U.S.C. 112, second paragraph rejection of Claims 3 – 4 and 35 U.S.C. 112, second paragraph rejection of Claim 7, of record in the previous Action, have been considered and have been found to be persuasive. The rejections are therefore withdrawn.
Applicant’s arguments regarding the 35 U.S.C. 103(a) rejection of Claims 1 — 8 as being unpatentable over Zhang et al (WO 2016/202313 A2) have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 6 of the remarks dated December 29, 2021, that the term ‘seam’ has been removed from the claimed invention, and it is therefore not disclosed by Zhang et al.
However, the term ‘opening’ is not disclosed in the original specification, unless it is used to define a ‘seam,’ and is therefore used together with the term ‘seam.’ Any ‘seam’ is also .


12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARC A PATTERSON/Primary Examiner, Art Unit 1782